DETAILED ACTION
Application 16/113676, “METHOD OF EXTENDING CYCLE-LIFE OF A LITHIUM METAL SECONDARY BATTERY”, was filed on 8/27/18, and is a CIP of application 16/014623 filed on 6/21/18.  
This Office Action on the merits is in response to claims and arguments as filed on 3/21/22.

First Inventor to File Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments filed on 3/21/22 have been fully considered, but are not persuasive.  
Applicant notes that the Office relies on the Yushin reference to teach the lithium ion-conductive additive of original claims 10 and 11 [now incorporated into independent claim 1], but argues that the inclusion of the claimed lithium ion-conductive additive is nonobvious because the cited sections of Yushin [paragraphs 0008-0009] do not mention any of the specific additives of the claims.  
In response, as stated in the 11/21/21 Non-Final Rejection, paragraphs [0008-0009] of Yushin describe the use of inorganic additives having donor metal ions for increasing conductivity.  Although paragraphs [0008-0009] do not mention specific species of the inorganic additives, Yushin elaborates by identifying suitable additives elsewhere in the Yushin specification, with these additives including the claimed species.  As one example, paragraph [0034] describes the use of at least LiNO3 and Li2CO3 [which are among the instantly claimed species] as a “sacrificial lithium salt” which releases lithium ions into the composition, thereby functioning as the donor additive.  Thus, the skilled artisan at the time of invention would have understood Yushin to fairly teach the claimed lithium ion-conducting additive as described in the 11/21/21 Non-Final Rejection and repeated in this Final Rejection.  It is noted that citing a different portion of a reference to elaborate upon that which has been cited previously does not constitute a new ground of rejection (MPEP 1207.03(a) II1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 12-16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee’185 (US 2019/0058185), Zhamu’035 (US 2016/0344035), Viner (US 2019/0088958), Kim (US 2011/0027658), Cheng (US 2020/0266406) and Yushin (US 2015/0064568).
Regarding claims 1, 5-9, 12-16 and 22, Lee’185 teaches a method comprising implementing an anode-protecting layer (item 120) between an anode active material layer (item 110) and a porous separator/electrolyte (paragraph [0089]), wherein said anode-protecting layer comprises a conductive elastomer composite having a conductive reinforcement material dispersed in an elastomeric matrix material (paragraphs [0056-0058]) and said layer of conductive elastomer composite has a thickness from 1 nm to 100 micrometers (paragraph [0017]).
The requirement that the method is a method of improving cycle-life on a lithium metal secondary battery contained in the preamble is found to be a non-limiting statement of intended purpose.  For completeness of record, it is noted that Lee’185 teaches the same or a similar lithium metal secondary battery life cycle improvement (paragraph [0013]).

Claim 1 further requires that the conductive reinforcement material dispersed in an elastomeric matrix material is included at greater than 20% to 40% by weight.
This range of 20% to 40% is not expressly taught by Lee’185; however, Lee’185 does teach that the conductive reinforcement [carbon nanotubes] may be included at 0.5 to 20% by weight as a preferred range, and further teaches that “[w]hen the carbon nanotubes are included too much compared to the above-mentioned range, interfacial resistance may increase, and when the carbon nanotubes are included too little, mechanical strength of the protective layer may decrease” (paragraph [0068]).  
Thus, the preferred range taught by Lee’185 does not overlap the claimed range of “greater than 20% to 40%”, but is infinitely close to the claimed range because 20% is infinitely close to “greater than 20%”.  As described in MPEP 2144.05 I, “a prima facie case of obviousness [may] exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”, particularly in cases where the ranges are so close that a skilled artisan would have expected them to yield substantially the same properties. In this case, Lee’185 teaches an upper limit on the most preferred conductive reinforcement weight percent of 20 %, whereas claim 1 recites a claimed range of “greater than 20% to 40% by weight”. Thus the lower endpoint of the claimed range does not overlap with the preferred range of Lee’185, but is infinitely close to the range of Lee’185, because “greater than 20%” is infinitely close to 20%.  Moreover, applicant’s specification teaches that the conducting reinforcement may be included at 0.1 to 50 wt %, with the most preferred portion of the range being 0.1 to 15 wt % (see instant publication at paragraphs [0070-0071]; as-filed specification at p18:20-p19:6), meaning that the preferred portion of applicant’s broadest range substantially overlaps with the range disclosed by Lee’185. Therefore, a skilled artisan at the time of invention would have expected substantially the same properties to be achieved by the range disclosed by Lee’185 [0.5 to 20 wt %] and at least the lower portion of the instantly claimed range [above 20% to 40%].  Accordingly, the Lee’185 disclosed reinforcement material range is found to be close enough to the claimed range to support a prima facie case of obviousness.
Alternatively, as previously described Lee’185 paragraph [0068] teaches that increasing the carbon nanotube [conductive reinforcement] content increases mechanical strength, but that increasing above 20 % may increase interfacial resistance.  Thus one having ordinary skill in the art would appreciate that including conductive reinforcement at greater than 20% would improve the structural support and therefore be motivated to do so with a general expectation of success that strength may be increased, with a possible downside of increased interfacial resistance, making optimization at values extending above 20% and into the claimed range prima facie obvious.  

Lee’185 does not appear to teach the anode protecting layer further including 0.1 to 40 wt % of an electrochemically stable inorganic filler which is a transition metal compound.  Since Lee ‘185 does not teach an inorganic filler comprising a transition metal compound, it follows that Lee’185 cannot teach wherein the transition metal compound is a carbide, boride, nitride, sulfide, phosphide, or selenide of a transition metal selected from Cu, Zn, Y, Pd, Ag, Cd, La, Pt, Au and Hg.
In the battery art, Zhamu’035 teaches including in an anode protecting layer an inorganic filler of various type including transition metal compound particles or nano platelets which are the same as or similar to those claimed at 20 volume % or less for the benefit of effectively inhibiting dendrite penetration of the layer (paragraphs [0056-0058]).   
It would have been obvious to a person having ordinary skill in the art at the time of invention to include a transition metal compound inorganic filler for the benefit of inhibiting dendrite penetration as taught by Zhamu’035.  The range disclosed by Zhamu’035 is found to lie within, or at least substantially overlap the claimed range; therefore, a prima facie case of obviousness exists in accordance with MPEP 2144.05.  

As to the composition of the inorganic filler, Zhamu’035 further teaches various metal compounds as the filler (“the filler may be selected from a metal oxide, metal carbide, metal nitride, metal boride, metal dichalcogenide, or a combination thereof. In an embodiment, the filler is selected from an oxide, dichalcogenide, trichalcogenide, sulfide, selenide, or telluride of niobium, zirconium, molybdenum, hafnium, tantalum, tungsten, titanium, vanadium, chromium, cobalt, manganese, iron, or nickel… sulfide [of] a transition metal”, paragraph [0056-0057]), whereas the claimed invention requires as the inorganic filler a carbide, boride, nitride, sulfide, phosphide, or selenide of a transition metal selected from Cu, Zn, Y, Pd, Ag, Cd, La, Pt, Au and Hg.
It is noted that the selection of transition metals listed by Zhamu’035 [niobium, zirconium, molybdenum, hafnium, tantalum, tungsten, titanium, vanadium, chromium, cobalt, manganese, iron, or nickel] does not include those named in the current claim 1 [Cu, Zn, Y, Pd, Ag, Cd, La, Pt, Au and Hg].  However, applicant’s as filed specification lists “Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Y, Zr, Nb, Mo, Pd, Ag, Cd, La, Ta, W, Pt, Au, Hg” as transition metals which are suitable to form the inorganic filler (applicant’s published paragraph [0025]), a listing which includes many of the same transition metals as taught by Zhamu’035 (see underlined species).  
Therefore, absent evidence to the contrary, the set of inorganic material compounds as defined by claim 1 is found to be obvious over the set of inorganic material compounds taught by Zhamu’035 because applicant’s originally filed specification teaches a complete set of transition metal compounds which are suitable as the filler and includes both the claimed compounds and also those taught by Zhamu’035, notwithstanding their exclusion from the set of currently claimed compounds.  In other words, applicant’s published paragraph [0025] sets forth a set of transition metal compounds which are found to be obvious variants of one another due to functional equivalence; therefore, the claimed set of transition metal compounds is obvious in view of the similar set of compounds set forth by Zhamu’035.

Alternatively, in the battery art, Cheng teaches providing a protective layer with an inorganic filler for the benefit of improving heat resistance, inhibition of short circuit, improving dimensional stability, and/or improving electrolyte permeation of the protective layer (paragraph [0019]).  Cheng further teaches that the inorganic filler may be composed of “oxides, hydroxides, sulfides, nitrides, carbides, carbonates, sulfates, phosphates, titanates, and the like of at least one of metallic and semiconductor elements, such as Si, Al, Ca, Ti, B, Sn, Mg, Li, Co, Ni, Sr, Ce, Zr, Y, Pb, Zn, Ba, and La” (paragraph [0019]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to use a transition metal compound species among those claimed (e.g. a nitride or carbide of Y or La) as the inorganic filler of the protective layer for the benefit of facilitating the protective behavior as taught by Zhamu’035 and Cheng.  
The cited art is silent as to the lithium intercalation potential of the various disclosed inorganic filler species; however, since the materials taught by Zhamu’035 and/or Cheng include species taught in applicant’s original specification to be effective in the claimed invention, the same lithium intercalation property would be expected.  

Lee’185 further teaches that the layer 120 has mixed electronic and ionic conductivity (paragraph [0051]), but does not expressly teach the layer having a lithium ion conductivity from 10-7 S/cm to 5 x 10-2 S/cm, and an electrical conductivity from 10-7 S/cm to 100 S/cm when measured at room temperature.  
However, the claimed conductivity ranges represent, or substantially overlap with, the ranges conventionally understood to embody good ionic and electronic conductivity, respectively.  For example, in the battery art, Viner (US 2019/0088958) teaches a mixed conductivity protective layer having ionic and electronic conductivity ranges substantially overlapping that claimed (see paragraphs [0033, 0054]).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the mixed conductive layer to have conductivity values lying within the claimed range for the benefit of ensuring adequate ionic and electronic conductivity as was known in the art at the time of invention.  

Lee’185 teaches a material such as polyethylene oxide for the conductive elastomer (paragraph [0060]), but does not appear to teach wherein the conductive elastomer is a sulfonated elastomer, such as sulfonated butyl rubber as recited in claim 5.  
However, in the energy storage device art, Kim teaches ionic binder materials such as polyethylene oxide as known (paragraph [0053]), but further teaches alternative ionic binders which are sulfonated elastomers, e.g. sulfonated butyl rubber, as having more desirable adhesive and filler distribution characteristics compared to the previously known binders (paragraphs [0054-0056]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a sulfonated elastomer such sulfonated butyl rubber as taught by Kim for the ionically conductive matrix material, for the benefit of obtaining desirable adhesion and filler distribution characteristics taught by Kim.  

Regarding the 3/21/22 amendment and claim 9, Lee’185 does not expressly teach that the sulfonated elastomer matrix contains 0.1 to 50% of the inorganic ion conductive additives recited in the claims.
In the battery art, Yushin teaches that the ion conductivity of battery components may be increased by including in the components inorganic additives, such as those claimed, which have donor metal ions for increasing ion conductivity (paragraphs [0008-0009]).  More specifically, as examples of the donor metal comprising additive, Yushin teaches lithium salts such as LiNO3 and Li2CO3 (paragraph [0034]).  Yushin further teaches that the amount of additive can be determined based on the amount of lithium needed to provide a desired capacity (paragraph [0012]) making the concentration added a result-effective variable obvious to optimize in accordance with MPEP 2144.05.
Thus, the modification of Lee’185 to include an inorganic ion conduction improving additive among the named species and at the claimed concentration range is found to be prima facie obvious in view of Yushin.  

The cited art is silent as to a teaching that such a composite layer will have a tensile strain of 2 to 500 %; however, strain recovery is an expected characteristic of elastomeric materials; therefore, a strain recovery the same or substantially equivalent to that claimed would have been expected of the prior art composite layer which is based on an elastomeric matrix of the same or similar material to that claimed.
The materials recited in claims 13-16 and 22 are the same or substantially the same as those cited in the prior art and thus do not distinguish the claimed invention from the prior art. (Lee’185 [0089] liquid electrolyte; Lee’185 [0015] carbon nanotube; Lee’185 [0083] lithium cobalt oxide; Kim for sulfonated elastomer material). 

The deposition/stacking sequence described in claims 6-8 is found to be a matter of obvious design choice considering that the selection of any order of performing processing steps is prima facie obvious, absent new or unexpected results associated with the steps (MPEP 2144.04 IVC).  In this case, the product produced is substantially the same regardless of order of manufacture, thus the selection of any order is prima facie obvious.

The matrix including 0.1 to 50% of the ion conductivity enhancing species recited in claim 12 is suggested by the species of Lee’185 paragraph [0020], considering that the disclosed species may be utilized in combination.  Alternatively, the claimed limitations are suggested by the nonpreferred embodiment disclosed by Lee’185 as Comparative Example 7.  

Regarding independent claim 4, the majority of the limitations are taught by the cited art as previously described in the rejection of independent claim 1.  
Lee’185 teaches carbon nanotubes as the conductive reinforcement, but does not expressly teach the conductive reinforcement material being alternate carbon reinforcement materials such as carbon nanofibers.
Zhamu’035 teaches a protective layer for an anode, wherein the protective layer comprises conductive reinforcement material which may be carbon nanotubes, or alternatively could be a different carbon reinforcement material such as carbon nanofibers (paragraph [0016], abstract).
The replacement of the carbon nanotube reinforcement material expressly taught by Lee’185 with an alternate carbon reinforcement materials such as carbon nanofibers as taught by Zhamu’035 would merely require the simple substitution of one known carbon reinforcement material for another to yield the predictable result of providing desirable electrical conductivity and mechanically strength to the protective layer; therefore, a prima facie case of obviousness exists (MPEP 2141). 

 

Claims 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee’185 (US 2019/0058185), Zhamu’035 (US 2016/0344035), Viner (US 2019/0088958), Kim (US 2011/0027658), Cheng (US 2020/0266406), Yushin (US 2015/0064568) and Takeyama (US 2011/0143211).
Regarding claim 17-23, Lee’185 does not expressly teach that the inorganic material of the cathode active material may be a species selected from each of the listed Markush groups.
However, each of the listed Markush groups represent known types of inorganic material useful as cathode active material for lithium battery applications.  For example, in the energy storage device art, Takeyama at paragraphs [0230-0234] teaches species among the listed as conventional cathode electrode active material alternatives.
The substitution of species among those claimed in claims 15-21 for those expressly disclosed by Lee’185 merely requires the simple substitution of one known cathode active material for another to yield predictable results; therefore, a prima facie case of obviousness exists in accordance with MPEP 2141.  


Claims 1, 4, 6-9, 12-16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee’185 (US 2019/0058185), Zhamu’035 (US 2016/0344035), Viner (US 2019/0088958), Elabd (Yossef Elabd et al., Polymer 45, 2004, 3037-3043), Cheng (US 2020/0266406) and Yushin (US 2015/0064568).
Regarding claims 1, 6-9, 12-16 and 22, Lee’185 teaches a method comprising implementing an anode-protecting layer (item 120) between an anode active material layer (item 110) and a porous separator/electrolyte (paragraph [0089]), wherein said anode-protecting layer comprises a conductive elastomer composite having a conductive reinforcement material dispersed in an elastomeric matrix material (paragraphs [0056-0058]) and said layer of conductive elastomer composite has a thickness from 1 nm to 100 micrometers (paragraph [0017]).
The requirement that the method is a method of improving cycle-life on a lithium metal secondary battery contained in the preamble is found to be a non-limiting statement of intended purpose.  For completeness of record, it is noted that Lee’185 teaches the same or a similar lithium metal secondary battery life cycle improvement (paragraph [0013]).

Claim 1 further requires that the conductive reinforcement material dispersed in an elastomeric matrix material is included at greater than 20% to 40% by weight.
This range of 20% to 40% is not expressly taught by Lee’185; however, Lee’185 does teach that the conductive reinforcement [carbon nanotubes] may be included at 0.5 to 20% by weight as a preferred range, and further teaches that “[w]hen the carbon nanotubes are included too much compared to the above-mentioned range, interfacial resistance may increase, and when the carbon nanotubes are included too little, mechanical strength of the protective layer may decrease” (paragraph [0068]).  
Thus, the preferred range taught by Lee’185 does not overlap the claimed range of “greater than 20% to 40%”, but is infinitely close to the claimed range because 20% is infinitely close to “greater than 20%”.  As described in MPEP 2144.05 I, “a prima facie case of obviousness [may] exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”, particularly in cases where the ranges are so close that a skilled artisan would have expected them to yield substantially the same properties. In this case, Lee’185 teaches an upper limit on the most preferred conductive reinforcement weight percent of 20 %, whereas claim 1 recites a claimed range of “greater than 20% to 40% by weight”. Thus the lower endpoint of the claimed range does not overlap with the preferred range of Lee’185, but is infinitely close to the range of Lee’185, because “greater than 20%” is infinitely close to 20%.  Moreover, applicant’s specification teaches that the conducting reinforcement may be included at 0.1 to 50 wt %, with the most preferred portion of the range being 0.1 to 15 wt % (see instant publication at paragraphs [0070-0071]; as-filed specification at p18:20-p19:6), meaning that the preferred portion of applicant’s broadest range substantially overlaps with the range disclosed by Lee’185. Therefore, a skilled artisan at the time of invention would have expected substantially the same properties to be achieved by the range disclosed by Lee’185 [0.5 to 20 wt %] and at least the lower portion of the instantly claimed range [above 20% to 40%].  Accordingly, the Lee’185 disclosed reinforcement material range is found to be close enough to the claimed range to support a prima facie case of obviousness.
Alternatively, as previously described Lee’185 paragraph [0068] teaches that increasing the carbon nanotube [conductive reinforcement] content increases mechanical strength, but that increasing above 20 % may increase interfacial resistance.  Thus one having ordinary skill in the art would appreciate that including conductive reinforcement at greater than 20% would improve the structural support and therefore be motivated to do so with a general expectation of success that strength may be increased, with a possible downside of increased interfacial resistance, making optimization at values extending above 20% and into the claimed range prima facie obvious.  

Lee’185 does not appear to teach the anode protecting layer further including 0.1 to 40 wt % of an electrochemically stable inorganic filler which is a transition metal compound.  Since Lee ‘185 does not teach an inorganic filler comprising a transition metal compound, it follows that Lee’185 cannot teach wherein the transition metal compound is a carbide, boride, nitride, sulfide, phosphide, or selenide of a transition metal selected from Cu, Zn, Y, Pd, Ag, Cd, La, Pt, Au and Hg.
In the battery art, Zhamu’035 teaches including in an anode protecting layer an inorganic filler of various type including transition metal compound particles or nano platelets which are the same as or similar to those claimed at 20 volume % or less for the benefit of effectively inhibiting dendrite penetration of the layer (paragraphs [0056-0058]).   
It would have been obvious to a person having ordinary skill in the art at the time of invention to include a transition metal compound inorganic filler for the benefit of inhibiting dendrite penetration as taught by Zhamu’035.  The range disclosed by Zhamu’035 is found to lie within, or at least substantially overlap the claimed range; therefore, a prima facie case of obviousness exists in accordance with MPEP 2144.05.  

As to the composition of the inorganic filler, Zhamu’035 further teaches various metal compounds as the filler (“the filler may be selected from a metal oxide, metal carbide, metal nitride, metal boride, metal dichalcogenide, or a combination thereof. In an embodiment, the filler is selected from an oxide, dichalcogenide, trichalcogenide, sulfide, selenide, or telluride of niobium, zirconium, molybdenum, hafnium, tantalum, tungsten, titanium, vanadium, chromium, cobalt, manganese, iron, or nickel… sulfide [of] a transition metal”, paragraph [0056-0057]), whereas the claimed invention requires as the inorganic filler a carbide, boride, nitride, sulfide, phosphide, or selenide of a transition metal selected from Cu, Zn, Y, Pd, Ag, Cd, La, Pt, Au and Hg.
It is noted that the selection of transition metals listed by Zhamu’035 [niobium, zirconium, molybdenum, hafnium, tantalum, tungsten, titanium, vanadium, chromium, cobalt, manganese, iron, or nickel] does not include those named in the current claim 1 [Cu, Zn, Y, Pd, Ag, Cd, La, Pt, Au and Hg].  However, applicant’s as filed specification lists “Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Y, Zr, Nb, Mo, Pd, Ag, Cd, La, Ta, W, Pt, Au, Hg” as transition metals which are suitable to form the inorganic filler (applicant’s published paragraph [0025]), a listing which includes many of the same transition metals as taught by Zhamu’035 (see underlined species).  
Therefore, absent evidence to the contrary, the set of inorganic material compounds as defined by claim 1 is found to be obvious over the set of inorganic material compounds taught by Zhamu’035 because applicant’s originally filed specification teaches a complete set of transition metal compounds which are suitable as the filler and includes both the claimed compounds and also those taught by Zhamu’035, notwithstanding their exclusion from the set of currently claimed compounds.  In other words, applicant’s published paragraph [0025] sets forth a set of transition metal compounds which are found to be obvious variants of one another due to functional equivalence; therefore, the claimed set of transition metal compounds is obvious in view of the similar set of compounds set forth by Zhamu’035.

Alternatively, in the battery art, Cheng teaches providing a protective layer with an inorganic filler for the benefit of improving heat resistance, inhibition of short circuit, improving dimensional stability, and/or improving electrolyte permeation of the protective layer (paragraph [0019]).  Cheng further teaches that the inorganic filler may be composed of “oxides, hydroxides, sulfides, nitrides, carbides, carbonates, sulfates, phosphates, titanates, and the like of at least one of metallic and semiconductor elements, such as Si, Al, Ca, Ti, B, Sn, Mg, Li, Co, Ni, Sr, Ce, Zr, Y, Pb, Zn, Ba, and La” (paragraph [0019]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to use a transition metal compound species among those claimed (e.g. a nitride or carbide of Y or La) as the inorganic filler of the protective layer for the benefit of facilitating the protective behavior as taught by Zhamu’035 and Cheng.  
The cited art is silent as to the lithium intercalation potential of the various disclosed inorganic filler species; however, since the materials taught by Zhamu’035 and/or Cheng include species taught in applicant’s original specification to be effective in the claimed invention, the same lithium intercalation property would be expected.  

Lee’185 further teaches that the layer 120 has mixed electronic and ionic conductivity (paragraph [0051]), but does not expressly teach the layer having a lithium ion conductivity from 10-7 S/cm to 5 x 10-2 S/cm, and an electrical conductivity from 10-7 S/cm to 100 S/cm when measured at room temperature.  
However, the claimed conductivity ranges represent, or substantially overlap with, the ranges conventionally understood to embody good ionic and electronic conductivity, respectively.  For example, in the battery art, Viner (US 2019/0088958) teaches a mixed conductivity protective layer having ionic and electronic conductivity ranges substantially overlapping that claimed (see paragraphs [0033, 0054]).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the mixed conductive layer to have conductivity values lying within the claimed range for the benefit of ensuring adequate ionic and electronic conductivity as was known in the art at the time of invention.  

Lee’185 does not appear to teach wherein the conductive elastomer is a sulfonated elastomer.  
However, in the energy storage device art, Elabd (Yossef Elabd et al., Polymer 45, 2004, 3037-3043) teaches sulfonated elastomers having improved improved strength, hydrophilicity, and ionic conduction (see Introduction).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a sulfonated elastomer such as that taught by Elabd as the ionically conductive matrix material, for the benefit of obtaining desirable commercial availability, strength, and ionic conductivity as taught by Elabd.  
For clarification, it is noted that the Introduction section of Elabd teaches several embodiments of the sulfonated polymers which are substantially equivalent to, or at least obvious variants of, the sulfonated elastomeric matrix material of the claimed invention.  More specifically the sulfonated styrene-butylene based block polymers of Elabd Introduction page 3038 are thermoplastic elastomers [as claimed] comparable to the claimed sulfonated styrene-ethylene-butadiene-styrene elastomer or styrene butadiene rubber materials recited in instant claim 5.  Accordingly, the deficiency of Lee with respect to the sulfonated conductive elastomer is obviated in view of Elabd

Regarding the 3/21/22 amendment and claim 9, Lee’185 does not expressly teach that the sulfonated elastomer matrix contains 0.1 to 50% of the inorganic ion conductive additives recited in the claims.
In the battery art, Yushin teaches that the ion conductivity of battery components may be increased by including in the components inorganic additives, such as those claimed, which have donor metal ions for increasing ion conductivity (paragraphs [0008-0009]).  More specifically, as examples of the donor metal comprising additive, Yushin teaches lithium salts such as LiNO3 and Li2CO3 (paragraph [0034]).  Yushin further teaches that the amount of additive can be determined based on the amount of lithium needed to provide a desired capacity (paragraph [0012]) making the concentration added a result-effective variable obvious to optimize in accordance with MPEP 2144.05.
Thus, the modification of Lee’185 to include an inorganic ion conduction improving additive among the named species and at the claimed concentration range is found to be prima facie obvious in view of Yushin.  

The cited art is silent as to a teaching that such a composite layer will have a tensile strain of 2 to 500 %; however, strain recovery is an expected characteristic of elastomeric materials; therefore, a strain recovery the same or substantially equivalent to that claimed would have been expected of the prior art composite layer which is based on an elastomeric matrix of the same or similar material to that claimed.
The materials recited in claims 13-16 and 22 are the same or substantially the same as those cited in the prior art and thus do not distinguish the claimed invention from the prior art. (Lee’185 [0089] liquid electrolyte; Lee’185 [0015] carbon nanotube; Lee’185 [0083] lithium cobalt oxide; Elabd for sulfonated elastomer material). 

The deposition/stacking sequence described in claims 6-8 is found to be a matter of obvious design choice considering that the selection of any order of performing processing steps is prima facie obvious, absent new or unexpected results associated with the steps (MPEP 2144.04 IVC).  In this case, the product produced is substantially the same regardless of order of manufacture, thus the selection of any order is prima facie obvious.

The matrix including 0.1 to 50% of the ion conductivity enhancing species recited in claim 12 is suggested by the species of Lee’185 paragraph [0020], considering that the disclosed species may be utilized in combination.  Alternatively, the claimed limitations are suggested by the nonpreferred embodiment disclosed by Lee’185 as Comparative Example 7.  

Regarding independent claim 4, the majority of the limitations are taught by the cited art as previously described in the rejection of independent claim 1.  
Lee’185 teaches carbon nanotubes as the conductive reinforcement, but does not expressly teach the conductive reinforcement material being alternate carbon reinforcement materials such as carbon nanofibers.
Zhamu’035 teaches a protective layer for an anode, wherein the protective layer comprises conductive reinforcement material which may be carbon nanotubes, or alternatively could be a different carbon reinforcement material such as carbon nanofibers (paragraph [0016], abstract).
The replacement of the carbon nanotube reinforcement material expressly taught by Lee’185 with an alternate carbon reinforcement materials such as carbon nanofibers as taught by Zhamu’035 would merely require the simple substitution of one known carbon reinforcement material for another to yield the predictable result of providing desirable electrical conductivity and mechanically strength to the protective layer; therefore, a prima facie case of obviousness exists (MPEP 2141). 

Claims 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee’185 (US 2019/0058185), Zhamu’035 (US 2016/0344035), Viner (US 2019/0088958), Elabd (Yossef Elabd et al., Polymer 45, 2004, 3037-3043), Cheng (US 2020/0266406), Yushin (US 2015/0064568) and Takeyama (US 2011/0143211).
Regarding claim 17-23, Lee’185 does not expressly teach that the inorganic material of the cathode active material may be a species selected from each of the listed Markush groups.
However, each of the listed Markush groups represent known types of inorganic material useful as cathode active material for lithium battery applications.  For example, in the energy storage device art, Takeyama at paragraphs [0230-0234] teaches species among the listed as conventional cathode electrode active material alternatives.
The substitution of species among those claimed in claims 15-21 for those expressly disclosed by Lee’185 merely requires the simple substitution of one known cathode active material for another to yield predictable results; therefore, a prima facie case of obviousness exists in accordance with MPEP 2141.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723